United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0128
Issued: April 8, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 30, 2015 appellant filed a timely appeal from a May 13, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether OWCP properly found an overpayment of $64,172.00 was
created for the period January 20, 2012 to August 24, 2013; and (2) whether OWCP properly
determined appellant was at fault in creating the overpayment and therefore not entitled to
waiver.
1
2

5 U.S.C. § 8101 et seq.

The record indicates OWCP issued a September 15, 2015 decision that suspended compensation commencing
September 20, 2015, for failure to complete a Form EN1032 regarding employment activity. Appellant did not
request review of this decision on this appeal.

FACTUAL HISTORY
On August 20, 2004 appellant, then a 40-year-old nurse, filed a traumatic injury claim
(Form CA-1) alleging that on August 16, 2004 she sustained injuries while trying to restrain a
patient (OWCP File No. xxxxxx603). The record indicates that she also filed an occupational
disease claim (Form CA-2) on July 1, 2005 for an emotional condition resulting from an
administrative action of the employing establishment (OWCP File No. xxxxxx821).3 The date of
injury was reported as April 19, 2005. OWCP has combined the case files and accepted the
claims for lumbar sprain/strain; lumbar disc herniation; right shoulder, upper arm, and elbow
contusions; lumbago; headache; benign hypertension; migraines; post-traumatic stress disorder
(PTSD); major depression; and prolonged depressive reaction. The record indicates that OWCP
found appellant totally disabled as of April 19, 2005 and as of July 10, 2005, she began receiving
compensation for total disability on the periodic rolls. OWCP issued a schedule award decision
dated October 21, 2008 for two percent permanent impairment to the right upper extremity.
In a letter dated March 9, 2010, OWCP advised appellant that once she returned to work
or obtained new employment, she must notify OWCP immediately. If she received a
compensation payment covering a period she had worked, appellant was advised to return the
payment to OWCP to prevent an overpayment of compensation. The record indicates that she
continued to receive compensation every 28 days direct deposited to her bank account. On
February 11, 2012 a payment of $4,097.92 was deposited covering the period January 15 to
February 11, 2012. On March 10, 2012 a payment of $4,145.06 was deposited, for the period
February 12 to March 10, 2012.
In a letter dated April 17, 2012, appellant indicated that as of January 23, 2012 she had
begun work at a nursing school as a nursing program chair. She indicated that she worked as a
consultant, primarily from home, making conference calls when necessary. OWCP periodically
sent appellant EN1032 forms requesting information regarding employment activity. On
August 20, 2012 it received an August 3, 2012 Form EN1032 from her indicating that she was
working in private employment. Appellant indicated that from July to December 2011 she had
worked as a clinical coordinator at a private college. She also reported that commencing in
January 2012 she was earning $5,000.00 per month as a private nursing program consultant
working from home.
On August 24, 2013 OWCP interrupted compensation payments for total disability. By
letter dated September 10, 2013, it requested that the nursing school provide information
regarding appellant’s employment earnings. The employing establishment responded in a
September 16, 2013 letter that she had worked since January 20, 2012 earning $5,000.00 per
month. According to the nursing school, no additional benefits were provided. The nursing
school indicated that appellant worked as a consultant primarily from home, making phone calls,
submitting applications, and performing other duties. The record contains a copy of an initial
six-month contract commencing January 23, 2012. The contract indicated that it could be
3

The employing establishment issued an April 15, 2005 letter proposing to terminate appellant’s employment,
finding that, during the period September 11, 2003 to January 22, 2004, she had received compensation benefits
while working in private employment as a nurse. The record indicates that she had filed a claim for carpal tunnel
syndrome in October 2002.

2

terminated by the employing establishment at any time. On September 17, 2013 appellant
submitted a note indicating that earnings from concurrent, dissimilar employment should not be
included in determining her wage-earning capacity.
In a December 10, 2013 letter, appellant indicated that she had informed OWCP of her
private employment. She argued that dissimilar employment should not be considered in wageearning capacity and she was not employed as a nurse in private employment.
By decision dated June 19, 2014, OWCP determined that as of January 20, 2012
appellant had earnings of $1,153.85 per week. It found this fairly and reasonably represented her
wage-earning capacity, and her compensation would be reduced effective January 20, 2012. An
accompanying worksheet indicated that appellant’s pay rate as of April 19, 2005 was $1,226.54,
her current date-of-injury pay rate was $1,603.43, and therefore she knew or had a loss of wageearning capacity of 28 percent.
By letter dated June 19, 2014, OWCP advised appellant of a preliminary determination
that an overpayment of $64,172.00 had been created from January 20, 2012 to August 24, 2013.
It found that she had been paid $88,353.80 in net compensation for the period, but should have
received $24,181.80 based on her wage-earning capacity. OWCP also advised appellant of a
preliminary determination that she was at fault in creating the overpayment, as she knew or
should have known that she could not accept payments after she returned to work in private
employment.
Appellant requested a prerecoupment hearing before an OWCP hearing representative. A
hearing was held on February 17, 2015. Appellant argued that OWCP should not use her actual
earnings as a consultant in determining compensation.
By decision dated May 13, 2015, the hearing representative finalized the preliminary
determination that and overpayment of $64,172.00 was created. She also found that appellant
was at fault in creating the overpayment, and therefore not subject to waiver.
LEGAL PRECEDENT -- ISSUE 1
5 U.S.C. § 8102(a) provides that the United States shall pay compensation as specified by
this subchapter for the disability or death of an employee resulting from personal injury sustained
while in the performance of his duty. A claimant is not entitled to compensation for total
disability during a period of return to work in private employment, and an overpayment of
compensation is created when a claimant returns to work and continues to receive
compensation.4 20 C.F.R. § 10.500 provides that “compensation for wage loss due to disability
is available only for any periods during which an employee’s work-related medical condition
prevents him or her from earning the wages earned before the work-related injury.”
Under 5 U.S.C. § 8115(a), wage-earning capacity is determined by the actual wages
received by an employee if the earnings fairly and reasonably represent his wage-earning
4

See D.S., Docket No. 09-2199 (issued June 8, 2010); Federal (FECA) Procedure Manual, Part 6 -- Debt
Management, Initial Overpayment Actions, Chapter 6.200.2(a) (May 2004).

3

capacity. Generally, wages actually earned are the best measure of a wage-earning capacity and,
in the absence of evidence showing that they do not fairly and reasonably represent the injured
employee’s wage-earning capacity, must be accepted as such measure.5
OWCP procedures state that, after a claimant has been working for 60 days, OWCP will
make a determination as to whether actual earnings fairly and reasonably represent wage-earning
capacity.6 The formula for determining loss of wage-earning capacity based on actual earnings,
developed in the Albert C. Shadrick decision,7 has been codified at 20 C.F.R. § 10.403. OWCP
first calculates an employee’s wage-earning capacity in terms of percentage by dividing the
employee’s earnings by the current pay rate for the date-of-injury position.8 If the actual
earnings do not fairly and reasonably represent wage-earning capacity, compensation payable
during the periods worked is reduced to reflect those earnings.9 OWCP uses the same Shadrick
formula to determine the offset based on actual earnings.10
ANALYSIS -- ISSUE 1
In the present case, appellant had been receiving compensation for temporary total
disability. On January 20, 2012 she began working as a consultant earning $5,000.00 per month
(or $1,153.85 per week). Appellant’s private employer confirmed this amount. The record
indicates that she continued to work from January 20, 2012 through August 24, 2013. Appellant
continued to receive compensation for temporary total disability during this period. Since she is
not entitled to compensation for total disability during periods that she is working, an
overpayment of compensation was created.
The amount of the overpayment is determined by calculating the amount of compensation
appellant received from January 20, 2012 to August 24, 2013, and subtracting the amount she
should have received during this period. OWCP calculated that she had received $88,353.80
from January 20, 2012 to August 24, 2013. There is no contrary evidence of record.
As to the amount appellant should have received, OWCP calculated the compensation
owed based on her wage-earning capacity. It calculated wage-earning capacity using actual
earnings of $1,153.85 per week and a pay rate date of April 19, 2005, representing the date of
injury. Under the Shadrick formula, the current earnings are compared to the current pay rate for
the date-of-injury job, to determine the wage-earning capacity percentage. The wage-earning
5

Dennis E. Maddy, 47 ECAB 259 (1995).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment, Determining Wage-Earning Capacity,
Chapter 2.814.7(c) (February 2013).
7

5 ECAB 376 (1953).

8

20 C.F.R. § 10.403(d).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Wage-Earning Capacity Based on Actual
Earnings, Chapter 2.815.5(e) (June 2013).
10

See L.D., Docket No. 12-0081 (issued June 25, 2012); see also G.P., Docket No. 14-1005 (issued
November 4, 2014).

4

capacity in dollars is computed by multiplying the pay rate for compensation purposes by the
wage-earning capacity percentage, and the result is then subtracted from the pay rate for
compensation purposes to determine loss of wage-earning capacity.11
The Board notes that even if a formal wage-earning capacity determination had not been
issued, as noted above, OWCP would still be entitled to offset the actual earnings. Since
appellant worked the entire period of the overpayment, the offset for actual earnings would be
the same under the Shadrick formula.
Appellant has argued that she did not return to full-time work as reported by OWCP, but
the issue with respect to an overpayment of compensation is the amount of earnings. The record
clearly indicated that she returned to private employment and earned $1,153.85 per week. As
discussed above, OWCP may properly find an overpayment of compensation. Appellant also
argues that earnings as a consultant were dissimilar earnings, but the issue of concurrent and
dissimilar earnings is not presented here. The Board has held that, in determining a claimant’s
pay rate under 5 U.S.C. § 8114, earnings from a private-sector job are not combined with
concurrent federal employment earnings if the private earnings are dissimilar.12 The present case
does not involve concurrent federal employment earnings and a determination of pay rate under
5 U.S.C. § 8114. In this case, appellant had earnings from private employment and she is not
entitled to compensation for total disability during the period worked. Whether pursuant to a
formal wage-earning capacity determination or an informal offset of earnings, compensation
must be reduced to reflect her actual earnings.
LEGAL PRECEDENT -- ISSUE 2
5 U.S.C. 8129(b) provides: “Adjustment or recovery by the United States may not be
made when incorrect payment has been made to an individual who is without fault and when
adjustment or recovery would defeat the purpose of [FECA] or would be against equity and good
conscience.”13 A claimant who is at fault in creating the overpayment is not entitled to waiver.14
On the issue of fault, 20 C.F.R. § 10.433 provides that an individual will be found at fault if he or
she has done any of the following: “(1) made an incorrect statement as to a material fact which
he or she knew or should have known to be incorrect; (2) failed to provide information which he
or she knew or should have known to be material; or (3) accepted a payment which he or she
knew or should have known was incorrect.”
ANALYSIS -- ISSUE 2
The finding of fault in this case was based on the acceptance of payments that appellant
knew or should have known were incorrect. Although she had notified OWCP of her return to
work, the basis for finding of fault was not based on her failure to provide material information.
11

20 C.F.R. § 10.403.

12

Irwin E. Goldman, 23 ECAB 6 (1971); see also Steven J. Rose, 44 ECAB 211 (1992).

13

5 U.S.C. § 8129(b).

14

See Robert W. O’Brien, 36 ECAB 541, 547 (1985).

5

Rather, the issue is whether appellant accepted payments she knew or should have known were
incorrect.
In the context of receiving compensation after returning to work, the Board precedent on
the issue of fault clearly establishes that the first payment received must be properly considered.
The Board has held that receiving an initial erroneous direct deposit payment following the
employee’s return to work does not necessarily create the requisite knowledge to find that a
claimant was at fault in the creation of the overpayment.15 Unlike the situation where a physical
check is sent to appellant with the period of compensation covered, at the time of the acceptance
of the first direct deposit after a return to work, a claimant does not know that an incorrect
payment would be deposited on that date.16 OWCP did not establish that for the payment
deposited on February 11, 2012 she knew or should have known it was incorrect. A finding that
appellant was not at fault with respect to the February 11, 2012 direct deposit payment does not
establish that she was entitled to waiver of that portion of the overpayment and therefore the case
shall be returned to OWCP. On return of the case record, OWCP should properly consider the
issue of waiver.
When appellant accepted the March 10, 2012 payment representing a full compensation
payment for total disability, and continued to accept payments deposited every 28 days, she
clearly should have known they were incorrect. She had been advised in a March 9, 2010 letter
that she could not receive total disability after returning to work. When it became clear that
OWCP was continuing to deposit compensation for total disability after her return to work,
appellant is properly found to be at fault for accepting such payments.17
Since appellant was at fault for accepting the March 10, 2012 direct deposit and
subsequent deposits through August 24, 2013, she is not entitled to waiver for this portion of the
overpayment. OWCP properly denied waiver with respect to the overpayment amount
commencing with the March 10, 2012 direct deposit.
CONCLUSION
The Board finds that OWCP properly found an overpayment of $64,172.00 was created
for the period January 20, 2012 to August 24, 2013. The Board further finds that OWCP
properly denied waiver with respect to direct deposits commencing March 10, 2012. The
evidence does not establish that appellant was at fault with respect to the February 11, 2012
direct deposit and the case remanded for consideration of waiver as to that portion of the
overpayment.

15

See R.R., Docket No. 15-1395 (issued December 11, 2015) (claimant returned to work February 25, 2015 and
OWCP was notified April 7, 2015. The Board found that appellant was not at fault with respect to a March 7, 2015
direct deposit payment).
16

Id.

17

See M.B., Docket No. 10-564 (issued December 16, 2010).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 13, 2015 is affirmed with respect to the fact and amount of
overpayment. As to denial of waiver, the decision is affirmed with respect to the overpayment
from February 12, 2012 to August 24, 2013, and set aside and remanded for further action
regarding waiver from January 20 to February 11, 2012.
Issued: April 8, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

